AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORN AUsy 1 & 2019

UNITED STATES OF AMERICA JUDGMENT IN A|CROUMANA. COURT

(For Revocation of Probar

 

 
 
  
 
 

 

  

 

 

V. (For Offenses Committe Pon-erAd
EDGAR VASQUEZ (1)
Case Number: 3:16-CR-00704-

Morgan D. Stewart, Federal Defenders, Inc.
Defendant’s Attorney

REGISTRATION NO. 52248-298

| -

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. 1-4

L] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the foliowing allegation(s):

Allegation Number Nature of Violation
1-2 Failure to report change in residence/employment

3-4 Unlawful use ofa controlled substance or Failure to Test; VCCA (Violent Crime Control Act)

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shail notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

August 16, 2019

Date of Imposition of Sentence

ms e TILE Z
EY T. MILLER
FATES DISTRICT JUDGE

 
 

 

 
 

 
|

 

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: EDGAR VASQUEZ (1) Judgment ~ Page 2 of 2
CASENUMBER: _3:16-CR-00704-JM

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Five (5) months.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
CO at A.M. on

 

LI as notified by the United States Marshal.

g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before
[1 as notified by the United States Marshal.
U1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
[ have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment,
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:16-CR-00704-JM

 
